Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses an endoscope distal end structure comprising: an imaging module configured to form an image of a subject using an optical unit, generate an image signal by performing photoelectric conversion on the formed image using an imaging device, and transmit the generated image signal using a cable; a frame that has a through hole penetrating in a direction of an optical axis of the optical unit, the frame being configured to hold the imaging module with the imaging module being inserted into the through hole from an insertion port that is formed in a proximal end part of the frame; a first adhesive that is arranged in a gap between an outer circumference of a proximal end part of a resin seal and an inner circumferential surface of the frame on a side of the insertion port to adhere at least part of the outer circumference of the proximal end part of the resin seal and at least part of the inner circumferential surface of the frame, the resin seal sealing at least from a proximal end of a side surface part of the optical unit to a joint of the cable; and a second adhesive that is arranged in a gap between the inner circumferential surface of the frame at a position in which the through hole is formed and the imaging module that 

Most Pertinent Prior Arts:
JP 2015-73540

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486